FILED
                             NOT FOR PUBLICATION                              APR 20 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 13-10615

                Plaintiff - Appellee,            D.C. No. 2:13-cr-154-GMN-PAL

  v.

MICHAEL RIPPIE,                                  MEMORANDUM*

                Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                  Gloria M. Navarro, Chief District Judge, Presiding

                               Submitted April 16, 2015**
                                San Francisco, California

Before: KOZINSKI and GRABER, Circuit Judges, and BENSON,*** District
        Judge.

       Rippie appeals his jury conviction of possession of a firearm by a person

previously committed to a mental institution, in violation of 18 U.S.C. § 922(g)(4),

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Dee V. Benson, United States District Judge for the
District of Utah, sitting by designation.
and making a false statement to acquire a firearm, in violation of 18 U.S.C.

§ 922(a)(6). The trial court did not abuse its discretion by admitting evidence

regarding a state judge’s refusal to return firearms to Appellant because of his prior

commitment to a mental institution. Such evidence was unquestionably relevant to

respond to Appellant’s defense and posed no risk of unfair prejudice, particularly

in light of the district court’s thorough limiting instruction. The government’s

references to this testimony in closing argument did not constitute prosecutorial

misconduct because they were consistent with the limiting instruction.

      AFFIRMED.




                                          2